DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is the first office action on the merits of Application No. 17/475,765 filed on 12/06/2021. Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 7 is indefinite as it is unclear how the motors are different. Claims 8 and 9  fix this issue, therefore, claims 8 and 9 are not rejected under this heading. Claim 20 is definite which is a good example how claims 8 and 9 should be written.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 7, 8 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim (1,3), 4, 5, 6, 1, 26, 26, and 16, respectively of McGrew et al. (US 11193562 B1) in view of Schmidt et al. (US 6090005 A).
For example, please see the claim 1 mapping below. (Table 1)
Current Application No. (17457765)
Patent (US 11193562 B1)
Claim 1: A powertrain system, comprising: a first gear train; a first electric motor connected to an output via the first gear train, wherein the first electric motor has a direct connection to the output, wherein the direct connection is a mechanical linkage that lacks a break in continuity; a second gear train; a second electric motor connected to the output via the second gear train, wherein the second electric motor has an indirect connection to the output; wherein the first electric motor and the second electric motor are sandwiched between the first gear train and the second gear train; wherein the first electric motor and the second electric motor lack any gear train therebetween; wherein power is supplied to the output solely through the first and second electric motors;
Claim 1: A powertrain system, comprising: a first gear train; a first electric motor connected to an output via the first gear train, wherein the first electric motor has an uninterrupted connection to the output, wherein the uninterrupted connection is a mechanical linkage that lacks a break in continuity; a second gear train; a second electric motor connected to the output via the second gear train; wherein the first electric motor and the second electric motor are sandwiched between the first gear train and the second gear train wherein the first electric motor and the second electric motor lack any gear train therebetween; wherein power is supplied to the output solely through the first and second electric motors.
Claim 3: wherein the second electric motor has an interruptible connection to the output.


McGrew discloses all the elements of the invention except the output is configured to move a 40,000 pound or more vehicle.
Schmidt discloses a powertrain system and shows that it is well known in the art to have two motors (64, 74) that can drive an output (76) that can be configured to move a 40,000 pound or more vehicle (see col. 3, lines 53-58 of Schmidt).
It would have been an obvious design choice to a person of ordinary skill in the art before the effective filling date of the claimed invention to provide McGrew with at least moving a 40,000 pound or more vehicle in view of Schmidt to provide continuous performance efficiency ensuring suitability for particular operating conditions of the powertrain thus ensuring low cost operation of a large vehicle.
Claims 11, 12, 13, 14, 15, 16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1,3, 5, 16), 14, 29, (15, 27), 28, 28, 8, 26 of McGrew et al. (US 11193562 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by patent claims 1, 3, 5, and 16. McGrew discloses all the elements of the invention, therefore patent claims 1,3,5 and 16 is in essence a “species” of the generic invention of application claim 11. It has been held that a generic invention is “anticipated” by a “species” within the scope of generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
For example, please see the claim 1 mapping below. (Table 2) 
Current Application No. (17457765)
Conflicting Patent (US 11193562 B1)
Claim 11: A powertrain system, comprising: a first gear train; a first electric motor connected to an output via the first gear train; a second gear train; a second electric motor connected to the output via the second gear train; wherein the first electric motor and the second electric motor are sandwiched between the first gear train and the second gear train; wherein the first and second electric motors rotate about a common axis of rotation; wherein the first electric motor has a continuous connection to the output and the second electric motor has an intermittent connection to the output; wherein the continuous connection is a mechanical linkage that lacks a break in continuity; wherein the intermittent connection includes a clutch disposed between the first electric motor and the second electric motor; wherein the clutch is moveable between at least a neutral position, a first range position, and a second range position; and wherein the clutch is a positive clutch.
Claim 1: A powertrain system, comprising: a first gear train; a first electric motor connected to an output via the first gear train, wherein the first electric motor has an uninterrupted connection to the output, wherein the uninterrupted connection is a mechanical linkage that lacks a break in continuity; a second gear train; a second electric motor connected to the output via the second gear train; wherein the first electric motor and the second electric motor are sandwiched between the first gear train and the second gear train wherein the first electric motor and the second electric motor lack any gear train therebetween; wherein power is supplied to the output solely through the first and second electric motors.
Claim 3: wherein the second electric motor has an interruptible connection to the output.
Claim 5: wherein the clutch is a positive clutch.
Claim 16: wherein the first and second electric motors rotate about a common axis of rotation.



Allowable Subject Matter
Claims 1-20 would be allowable once a timely filed terminal disclaimer is approved and the 112 issues are addressed.  
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render the power is supplied to the output solely through the first and second electric motors;  and the second electric motor has an interruptible connection to the output; in combination with the other elements required by the claim.
	The cited prior art of record, Hessell et al., US 2013/0338861 A1; hereinafter “Hessell” and Wittkopp et al. (US 2010/0179009 A1; hereinafter “Wittkopp”) and Pritchard et al. (US 9,566,857 B1; hereinafter “Pritchard”) have been found to be the closest prior arts. 
For example, prior art of record Wittkopp teaches a powertrain system (fig. 2) comprising: 
a first gear train (e.g. 40); 
a first electric motor (e.g. A) connected to an output (e.g. 126A) via the first gear train, wherein the first electric motor has an uninterrupted connection to the output, wherein the uninterrupted connection is a mechanical linkage that lacks a break in continuity; 
a second gear train (e.g. 50); 
a second electric motor (e.g. B) connected to the output via the second gear train;
 wherein the first electric motor and the second electric motor are sandwiched between the first gear train and the second gear train 
wherein the first electric motor and the second electric motor lack any gear train there between; 
wherein power is supplied to the output solely through the first and second electric motors;  
a clutch (e.g. C2) wherein the clutch is configured to selectively connect the second electric motor to the first electric motor; 
However, Wittkopp fails to teach the power is supplied to the output solely through the first and second electric motors; and the clutch is moveable between at least a neutral position, a first range position, and a second range position; 
Hessell discloses a powertrain system, comprising:

	a first gear train (Fig. 1,  e.g. 20); a first electric motor (Fig. 1, e.g. 62) connected to an output via (Fig. 1, e.g. 19) the first gear train (Fig. 1, e.g. 20), a second gear train (Fig. 1, e.g. 40);
	 a second electric motor (Fig. 1, e.g. 64) connected to the output (Fig. 1, e.g. 19) via the second gear train (Fig. 1, e.g. 40), the first electric motor (Fig. 1, e.g. 62) and the second electric motor (Fig. 1, e.g. 64) are sandwiched between the first gear train (Fig. 1, e.g. 20) and the second gear train (Fig. 1, e.g. 40), (see Fig. 1, para 14); the second electric motor (Fig. 2, e.g. 64) has an interruptible connection (Fig. 1, e.g. 56, 52)  to the output (Fig. 1, e.g. 19) However, Hessell fails to disclose the first electric motor and the second electric motor lack any gear train in-between.
Pritchard teaches a similar powertrain system (e.g. 10) , wherein a clutch (e.g. 42) is moveable between at least a neutral position (e.g. fig. 3) , a first range position (e.g. fig 2), and a second range position (e.g. fig. 4); wherein the clutch at the neutral position disconnects the second electric motor from the first electric motor; wherein the clutch at the first range position increases torque supplied from the second electric motor; and wherein the clutch at the second range position decreases torque suppled from the second electric motor and are particularly advantageous for powertrain system  implemented in connection with automotive passenger vehicle powertrain system, in that substantial compromise is achieved between overall component size and packaging complexity, vehicle speed and payload capacity, and efficient motor operating range utilization. (see col 7, line 36-68, col 8, line 1-33)
 It is noted that adding a clutch as taught by Hessell would not have been obvious to incorporate into the Wittkopp device.
Regarding claim 11, the prior art does not disclose or render the second electric motor has an interruptible connection to the output and wherein the first electric motor and the second electric motor lack any gear train there between; in combination with the other elements required by the claim.
	The cited prior art of record, Hessell et al., US 2013/0338861 A1; hereinafter “Hessell” and Wittkopp et al. (US 2010/0179009 A1; hereinafter “Wittkopp”) have been found to be the closest prior arts. 
For example, prior art of record Hessell discloses a powertrain system, comprising:

	a first gear train (Fig. 1,  e.g. 20); a first electric motor (Fig. 1, e.g. 62) connected to an output via (Fig. 1, e.g. 19) the first gear train (Fig. 1, e.g. 20), a second gear train (Fig. 1, e.g. 40);
	 a second electric motor (Fig. 1, e.g. 64) connected to the output (Fig. 1, e.g. 19) via the second gear train (Fig. 1, e.g. 40), the first electric motor (Fig. 1, e.g. 62) and the second electric motor (Fig. 1, e.g. 64) are sandwiched between the first gear train (Fig. 1, e.g. 20) and the second gear train (Fig. 1, e.g. 40), (see Fig. 1, para 14); the second electric motor (Fig. 2, e.g. 64) has an interruptible connection (Fig. 1, e.g. 56, 52)  to the output (Fig. 1, e.g. 19) However, Hessell fails to disclose the first electric motor and the second electric motor lack any gear train in-between.
Wittkopp teaches discloses a powertrain system, comprising:

	a first gear train (Fig. 3, e.g. 40); a first electric motor (Fig. 3, e.g. A) connected to an output (e.g. 126A) via the first gear train, a second gear train (Fig. 1, e.g. 50); 
 a second electric motor (Fig. 1, e.g. B) connected to the output via the second gear train, the first electric motor and the second electric motor are sandwiched between the first gear train and the second gear train ; the first electric motor and the second electric motor lack any gear train in between. However, Wittkopp fails to disclose the second electric motor has an interruptible connection to the output.
 It is noted that adding a clutch as taught by Hessell would not have been obvious to incorporate into the Wittkopp device.
Pritchard teaches a similar powertrain system (e.g. 10) , wherein a clutch (e.g. 42) is moveable between at least a neutral position (e.g. fig. 3) , a first range position (e.g. fig 2), and a second range position (e.g. fig. 4); wherein the clutch at the neutral position disconnects the second electric motor from the first electric motor; wherein the clutch at the first range position increases torque supplied from the second electric motor; and wherein the clutch at the second range position decreases torque suppled from the second electric motor and are particularly advantageous for powertrain system  implemented in connection with automotive passenger vehicle powertrain system, in that substantial compromise is achieved between overall component size and packaging complexity, vehicle speed and payload capacity, and efficient motor operating range utilization. (see col 7, line 36-68, col 8, line 1-33)
 Claims (2-10) and (12-20) are allowable because they are dependent on claims 1, and 11, respectively.
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Dorgan (US 5168946 A) teaches an electric drive system for track-laying vehicles includes a pair of electric motors for respectively driving the two vehicle tracks in low range forward and reverse, variable speed propulsion and steer. The output of a third electrical motor is additively combined with the outputs of the pair of motors to provide high range forward and reverse, variable speed propulsion and steer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P./Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655